As filed with the Securities and Exchange Commission on March 12, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Annual Report December 31, 2011 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 6 Needham Aggressive Growth Fund 7 Needham Small Cap Growth Fund 8 Disclosure of Fund Expenses 9 Schedules of Investments Needham Growth Fund 10 Needham Aggressive Growth Fund 13 Needham Small Cap Growth Fund 16 Schedules of Securities Sold Short Needham Growth Fund 12 Needham Aggressive Growth Fund 15 Needham Small Cap Growth Fund 18 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights Needham Growth Fund 22 Needham Aggressive Growth Fund 23 Needham Small Cap Growth Fund 24 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 30 Information about Directors and Officers 31 Supplementary Information and Privacy Policy 32 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus or summary prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ● Are NOT FDIC insured ● Have no bank guarantee ● May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Annual Report 2011 445 Park Avenue New York, NY 10022 (800) 625-7071 www.needhamfunds.com February 2012 Dear Shareholders, Friends of Needham and Prospective Shareholders, Please find below our 2011 summary for the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund. Needham Funds 2011 Overview 2011 was a difficult year for growth equities and the Needham Funds, although the funds had strong performance in the fourth quarter and have had a strong start to 2012. The Needham Growth Fund was down 10.9% for the year, but up 15.5% for the fourth quarter; the Needham Aggressive Growth Fund was down 13.8% for the year, but up 15.9% for the fourth quarter; and the Needham Small Cap Growth Fund was down 16.1% for the year, but up 9.7% for the fourth quarter. Merger and acquisition activity contributed positively to the funds in 2010 and again in 2011. The growth opportunities for our micro, small and mid cap companies make them attractive acquisition targets. We believe the trend will continue in 2012. Our largest contributor for the year across all three funds was EMS Technologies, which was acquired by Honey-well (HON) in August. Another top contributor to all three funds was TomoTherapy, which was acquired by Accuray (ARAY) in June. The funds also benefited from the acquisitions of Southwall Technologies, Advanced Analogic Technologies, Vital Images, Genoptix, and the proposed acquisition of ISTA Pharmaceuticals (ISTA). Early in 2011, Seagate Technology (STX), a manufacturer of hard disk drives that is a major holding of all three funds, announced that it would not pursue a sale of the company, but a restructuring of its operations and balance sheet. The company announced aggressive buyback and dividend plans, which it increased in January 2012. The disk drive industry is benefitting from consolidation as Seagate has purchased Samsung’s hard drive operations and Western Digital is in the process of acquiring Hitachi GST. Seagate also benefitted from the tragic floods in Thailand, as its facilities and supply chain were relatively unscathed compared to its competitors. Seagate has a 3.8% dividend yield as of February 13 and has been a major contributor so far in 2012. Market Commentary 2011 was a three act play. The market entered the year with the S&P 500 Index up six of eight weeks with hardly a correction. From the beginning of the year through early July, the Needham Growth Fund was up 5.6%. There were corrections in the first and second quarters and the macro environment was full of turmoil. The Middle East was in revolt and is still fraught with risk, as Syria is in revolt and the West imposes sanctions on Iranian oil. On March 11, Japan was struck by the tsunami and the Bank of Japan responded with a $300 billion injection into its banking system. From mid-July through the end of September, the Needham Growth Fund was down 30.6% from peak to trough and the Russell 2000 Index was down 30.1%. First, we had thought the United States’ debt ceiling negotiations would be completed in mid-July without much ado, but they stretched to early August. The process was unseemly. As Reinhart and Rogoff wrote in their book, This Time Is Different, countries run into serious trouble when the debt to GDP ratio reaches 80-90%—and we are there. Second, the Federal Reserve’s Quantitative Easing-2 program ended on June 30, which meant a slowing in liquidity injections. Third, business slowed significantly in July and August. In the semiconductor industry, inventories fell to the point that they needed to be rebuilt. And fourth, the European debt crisis moved beyond Greece as Spanish and Italian bond yields jumped. 1 Needham Funds In late September, the Federal Reserve announced Operation Twist, whereby it sells short-term Treasuries and buys long-term Treasuries. In addition to managing short-term rates, which had been set at 0%, through open market operations, the Federal Reserve is now participating in the longer-term markets with an objective of lowering mortgage and commercial interest rates. These actions set the stage for the year to end with a bang. The Needham Growth Fund was up 17.5% in October and closed the fourth quarter up 15.5%. In November, Europe almost imploded and a major European bank was reported to have been on the verge of collapse. At the beginning of December, worldwide central banks coordinated action to lower interest rates on U.S. dollar swap liquidity lines. On December 9, at yet another summit, European leaders agreed to deficit limits (again). Most importantly, on December 21, European banks bid for €489 billion of three-year 1% loans from the European Central Bank. In late January 2012, the Federal Reserve stated that it would keep interest rates at 0% through 2014, as the Open Market Committee seeks to foster maximum employment, which is a far cry from 8.5% unemployment. This all paved the way for quite a rally in January. In January 2012, the Needham Growth Fund was up 9.4%, while the S&P 500 Total Return Index was up 4.5%. As of February 6, 2012, the average correlation of the S&P 500 to its 500 stocks was at 78%, which was near an all-time high. Jim Bianco of Bianco Research LLC wrote that because correlation is high due to central bank intervention, it is as if every company had a Chairman of the Board of Directors named Ben Bernanke dictating capital allocation decisions and the market’s reaction to them. As fundamental investors in stocks, we find this correlation distressing, but believe it too shall pass. However, what won’t pass is the need for the authorities around the world to continue to supply liquidity. Our job is to find equities which we believe will outperform a market that rises on liquidity. Thus, we remain bullish on equities and believe that our universe of predominantly small cap and mid cap growth equities is full of opportunity. Needham Growth Fund 2011 was a challenging year for the Needham Growth Fund, as the Fund was down 10.9% for the year. The challenges were concentrated in the third quarter, when the Fund was down 25.8%. With a strong fourth quarter 2011 and year-to-date 2012, when the Fund is up 14.4%, last year’s losses have been more than made up. As we generally buy stocks to hold for long-term gains, we found that many of our stocks that had great performance in 2010 suffered in the third quarter of 2011. The Fund’s largest contributor in 2011 was EMS Technologies. On April 19, EMS announced that it had hired an investment banker to explore a sale (the stock had been at $24.00 per share). On June 13, EMS announced an agreement to be acquired by Honeywell (HON) for $33.00 per share; the transaction closed on August 22. Our second largest contributor was IPG Photonics (IPGP). IPG Photonics is the leader in the new category of fiber lasers. Its lasers can be used in cutting and welding in automotive and general manufacturing markets. Fiber lasers replace other laser technologies and gas welding. Fiber lasers give a faster, cleaner cut or weld and are very early in their adoption by general manufacturing. We exited our position in the third quarter due to valuation and concerns over slowing manufacturing activity. We will look to reestablish this holding in the future. Entropic Communications (ENTR) is the second largest holding across the three mutual funds and was our largest loser during the year, but was one of our top contributors in 2010, in the fourth quarter of 2011, and in January 2012. Entrop-ic’s MoCA3 integrated circuits are used in whole-house digital video recorders. New cable TV services subscribers mean good business for Entropic. The company reported disappointing guidance in July as Verizon (VZ) was in the midst of a strike and DIRECTV (DTV) was suffering as a result of the NFL lockout. As expected, Broadcom (BRCM) introduced a competitive integrated product. We believe the standard is moving toward MoCA3 2.0 and that Entropic is well positioned. In January 2012, Entropic announced an agreement to acquire Trident Microsystems’ $120 million per year set-top box system-on-chip business for $55 million. The acquisition was announced coincident with Trident’s bankruptcy filing. Trident is second to Broadcom (BRCM) in its markets. In addition to being the leader in MoCA3 2.0, the combination will be the leading alternative source to Broadcom for semiconductors for the emerging home gateway market. As the stalking horse bidder, Entropic has advantages in the bidding process, which could lead to a late February selection and closing. Entropic’s stock price is up 113% from its August lows. 2 Annual Report 2011 In 2011, we were also hurt by Express Scripts (ESRX), which is a long-time holding and our largest holding in the Fund. On July 22, Express Scripts announced an agreement to acquire Medco Health Solutions (MHS) for $29 billion. Both companies are pharmacy benefit managers. The merger should double the size of Express Scripts and the combined company could see over $1 billion in annual cost savings. We expect a potential closing of the merger in mid-2012. Contract renegotiations with Walgreens Pharmacy have also affected ESRX’s outlook and should provide a tailwind to the stock once they are resolved in 2012. Express Scripts was down due to uncertainty about the merger and over the political/budget pressure on healthcare companies from Washington. From its low in October, the stock is up 44%. We see Express Scripts as contributing savings to the healthcare system and a long-term winner. In the fourth quarter, we reduced our long invested position from 94% to 86% of assets. We also exited nine long positions, while adding just one. We increased our average market cap exposure as we added large cap and small cap stocks, while reducing mid cap and micro cap stocks. Each of these decisions was made on a stock-by-stock basis. We are biased to continuing to slightly increase the average market capitalization of our investments in the Needham Growth Fund. This should serve to decrease the volatility of the Fund. Needham Aggressive Growth Fund The Needham Aggressive Growth Fund was down 13.8% for the year. The challenges were concentrated in the third quarter, when the Fund was down 26.9%. In the fourth quarter, the Fund was up 15.9% and it was up another 10.7% in January 2012. As we generally buy stocks to hold for long-term gains, we found that many of our stocks that had strong performance in 2010 suffered in the third quarter of 2011. Our top contributors included EMS Technologies, Seagate and ISTA Pharmaceuticals (ISTA). In December, Valeant Pharmaceuticals (VRX-TSE) announced an offer to acquire ISTA Pharmaceuticals and the stock appreciated 72%. PDF Solutions (PDFS) was also a major contributor in 2011. PDF supplies software and services to help semiconductor companies ramp new processes. PDF should benefit as Samsung manufactures the A5 processor for Apple and as Global Foundries ramps its leading edge processes in Dresden and Malta, New York. Our largest detractors included Entropic Communications, FormFactor (FORM), Emulex (ELX) and Akamai (AKAM). FormFactor supplies wafer probe cards to the semiconductor industry and is valued near its cash value. While new management under CEO Tom St. Dennis has done a good job of focusing on the new Smart Matrix products and cutting expenses, FormFactor has suffered along with its DRAM (Dynamic Random Access Memory) customers. DRAMs makers have suffered as the personal computer market growth has slowed due to the Thailand flood and to the rise of tablets. Emulex and Akamai were both significant positive contributors in the fourth quarter and in January. Akamai is the largest holding in the Fund. As of December 30, 2011, the stock was up 77% since its early October low. The company reported solid results in October. In December, Akamai announced an agreement to acquire Cotendo, which is a private company with web and mobile acceleration technology. Akamai is still valued at just 11x 2012 estimated EBITDA, with 13% revenue growth estimated for 2012. At the end of the fourth quarter, we had increased our large cap holdings to 14.3% from 9.8% as of September 30, 2011. We reduced our micro cap holdings to 13.0% from 17.8%. While these changes were made on stock-by-stock decisions, they should serve to reduce volatility. Needham Small Cap Growth Fund The fourth quarter saw a recovery in some of our stocks. However, the typical December rally was limited by both tax selling and light volumes. We were able to add to positions in some of our portfolio holdings when attractive prices were available. We maintained our focus on 2012 opportunities and the potential for a snap-back in small cap stocks in January, which occurred. Although we exited the year disappointed in the overall performance of the Fund in 2011, we have already seen a significant recovery in most of our holdings in January 2012. 3 Needham Funds The Small Cap Growth Fund’s top contributors in 2011 came from healthcare, technology and specialty retail. The largest contributor was EMS Technologies, followed by one of our consumer discretionary investments, True Religion (TRLG). We sold our True Religion position throughout the year as it hit our price targets. Other leading contributors included healthcare companies Genoptix (acquired by Novartis), Omnicell (OMCL), Thoratec (THOR) and Catalyst Health Solutions (CHSI). Our largest losers included Entropic, FormFactor, Emulex and Oclaro (OCLR). We would like to highlight Emulex as one of our favorite investments for 2012. In late 2011, there was a delay in the launch of the Romley chip, Intel’s (INTC) much anticipated next-generation processor that will allow for lower power use and higher efficiency. This delay caused Emulex, along with other companies leveraged to Romley, to underperform. However, it seems that Romley is on track to begin shipping by the end of the first quarter in 2012 and shipments should consistently increase throughout the year. Romley allows more processing jobs to be run on a server and creates a need for more input/output ports. Emulex’s 10GB Ether-net network adapters are used to move data on and off of a server. The greater the traffic, the greater the need for Emulex. We also believe Oclaro, which suffered from the carrier spending slowdown in the second half of 2011, will benefit in 2012. Oclaro had company-specific issues with difficulties transitioning its ROADM (reconfigurable optical add drop multiplexer) product to manufacturing. ROADMs will be a key component of the next-generation carrier networks. We expect that carrier spend should return by the end of 2012, as there is an increased number of devices putting ever increasing strain on the capacity of carrier networks. The S&P is up 20.4% since the bottom in September, therefore, we believe the market is due for a pause. At the end of December, the Fund had a 10.3% cash position and a 3.7% short position. During the fourth quarter, we increased the number of short positions from four to seven, which gives us the opportunity to increase our short exposure in the future. We would like to take a moment to address the higher than normal levels of cash held in the Fund. Typically, the Fund invests at least 80% of its net assets in small capitalization equity securities of domestic issuers. Due to the abnormal market conditions that we have faced over the past few years, we have maintained, and continue to maintain, a higher than usual cash position until we observe a more normal investment environment. Investment Themes for 2012 (1) Intel’s Romley processor and virtualized data centers will make the cloud even more productive. We believe that 2012 is the forefront of a generational change in information technology and enterprise virtualization is the big theme. Virtualized servers require less power, less floor space and fewer computers. Virtualization is primarily an economic move, although it enables new applications because it reduces computing as a constraint. The extra processing allows e-commerce sites to more quickly introduce new functionality. Intel’s Romley takes virtualization to a new level and should stimulate demand for new, more efficient servers. Virtualization requires a lot of input/output, which is good for our Emulex investment. It also creates communications traffic in the data center, which is good for Brocade (BRCD) and Cisco (CSCO). It also requires more storage, which is good for storage system vendors like EMC and the hard-disk drive makers Seagate and Western Digital. (2) Third-party data centers are the place to be. The move to external data centers will continue. It is becoming less economical for enterprises to be in the data center real-estate business. We own Equinix (EQIX). (3) Apple continues to be the star. Apple (AAPL) was a star in 2011 and left its competitors and their suppliers behind. Apple’s iPhones, iPads, Macs, e-commerce and China opportunity have significant growth ahead. We should benefit from owning Apple and its suppliers, including TTM Technologies (TTMI), Multi-Fineline Elec-tronix (MFLX), Jabil Circuits (JBL), PDF Solutions (PDFS), TriQuint Semiconductor (TQNT), and a number of semiconductor capital equipment companies. 4 Annual Report 2011 (4) Semiconductor capital equipment will benefit from technology and capacity buys as Taiwan Semiconductor Manufacturing (TSM), Samsung and even Intel compete for Apple and its suppliers’ business. We own a number of semiconductor capital equipment and materials companies with broad exposure, including Entegris (ENTG), ATMI (ATMI), Brooks Automation (BRKS), MKS Instruments (MKSI) and Nova Measuring Instruments (NVMI). (5) Specialty retail stocks should benefit from the current pullback in cotton prices and attractive valuations. We own American Eagle Outfitters (AEO) and Aeropostale (ARO), and will continue to look for opportunities in this sector where we see value. (6) Technology M&A will continue. The large IT companies—IBM, HP, Oracle, Dell and Cisco—have strategies of offering complete stacks of hardware, software, services and security. After a lull in the third quarter, M&A activity picked up. We expect it to continue in 2012. Investment Outlook We continue to believe that monetary authorities around the world will apply liquidity to the financial system. Whether the problem is Greek or other European debt, U.S. unemployment, U.K. stagflation, Chinese bank lending or natural disasters, the international answer is to provide liquidity. This liquidity can be provided through lower interest rates, swap lines, bank lending facilities, budget deficits and a host of other invisible means. Watch the headlines for these code words. As an example, in late February, the ECB will release another tranche of LTRO (long-term refinancing operation). Inflation will be the check on liquidity injections. For now, U.S. reported inflation is less than the desired 2%. Alternative inflation estimates by John Williams of ShadowStats suggest current real-life inflation is much higher. As long as the official statistics provide cover and unemployment is above the desired 4-6%, liquidity will reign. Equities will do well in a liquidity environment. After five weeks of strong performance, we believe the market may be due for a pause. However, valuations remain attractive as 14 of our top 20 positions are valued at enterprise values of just 1.3-1.6x 2012 estimated revenues. We are positive on the prospects for 2012. We believe growth equities are a better place to be than the bond market or cash. Growth companies are managed by smart entrepreneurs always looking for a way to improve earnings and cash generation. Bonds are subject to the risk of higher interest rates and cash loses its purchasing power as the price of goods, not reflected in the Consumer Price Index, goes up. We continue to find stocks within our mid and small cap universes that are attractively valued and will benefit from our 2012 themes. Closing We remain positive on our strategy of investing in companies that we know well and that we believe are positioned with secular growth drivers. We welcome our new investors and thank all of our investors for their continued support. If you have any questions, thoughts or concerns, please contact us at (800) 625-7071 or send us an email at cretzler@needhamco.com or jbarr@needhamco.com. For information about the funds, please visit our website at www.needhamfunds.com. Sincerely, Chris Retzler John O. Barr Portfolio Manager
